Case: 1:18-mc-00031-TSB-KNM-MHW Doc #: 23-1 Filed: 12/14/18 Page: 1 of 6 PAGEID #: 2700



                              UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO


                                )
    Ohio A. Phillip Randolph Institute, et al.,
                                )
                                )                         Civil Case No. 18-cv-00357
                                )
                    Plaintiffs, )
                                )
    V.                          )
                                )
    Kasich, et al.,             )
                                )
                    Defendants. )
    --- ------------)


              CORRECTED AFFIDAVIT OF NON-PARTY ADAM KINCAID
         IN SUPPORT OF HIS ASSERTION OF FIRST AMENDMENT PRIVILEGE

                                                      Jason Torchinsky (DC Bar 976033)
                                                      jtorchinsky@hvjt.law
                                                      Shawn Sheehy
                                                      ssheehy@hvjt.law
                                                      HOLTZMAN VOGEL JOSEFIAK TORCHINSKY
                                                      45 N. Hill Drive, Suite 100
                                                      Warrenton, VA 20186
                                                      Telephone: 540-341-8808
                                                      Facsimile: 540-341-8809




                                                  1
Case: 1:18-mc-00031-TSB-KNM-MHW Doc #: 23-1 Filed: 12/14/18 Page: 2 of 6 PAGEID #: 2701
Case: 1:18-mc-00031-TSB-KNM-MHW Doc #: 23-1 Filed: 12/14/18 Page: 3 of 6 PAGEID #: 2702
Case: 1:18-mc-00031-TSB-KNM-MHW Doc #: 23-1 Filed: 12/14/18 Page: 4 of 6 PAGEID #: 2703
Case: 1:18-mc-00031-TSB-KNM-MHW Doc #: 23-1 Filed: 12/14/18 Page: 5 of 6 PAGEID #: 2704
Case: 1:18-mc-00031-TSB-KNM-MHW Doc #: 23-1 Filed: 12/14/18 Page: 6 of 6 PAGEID #: 2705
